Citation Nr: 0520230	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1976 to January 
1978.

This appeal arises from a July 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claims.

In October 2001, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO.

This matter was previously before the Board in August 2002, 
at which time the Board ordered that additional development 
be undertaken through its Evidence Development Unit (EDU).  
Thereafter, it was before the Board in July 2003, wherein it 
was remanded for additional development.

A rating decision dated in October 1986 denied service 
connection for a low back and left leg disability.  The 
veteran was notified of that decision later that month.  The 
veteran did not appeal that decision and it became final. 38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
that final decision.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

The appeal, in part, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The RO's October 1986 decision that denied service 
connection for back and left leg disorders was not appealed 
following the RO's notice of denial to the veteran.

2.  The evidence submitted since the RO's October 1986 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims for 
service connection for a back and left leg disorders.


CONCLUSIONS OF LAW

1.  The RO decision of October 1986, which denied service 
connection for a left leg and back disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).

2.  Evidence received since the October 1986 decision is new 
and material, and the claims for entitlement to service 
connection for a left knee and back disorders are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was codified at 38 
C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In this regard, as the veteran's 
claim to reopen his previously denied claims was filed prior 
to August 29, 2001, the previous regulations apply in this 
instance.

As this decision represents a grant of the appeal to the 
extent of reopening a claim as sought on appeal, the Board 
finds that any defect that might exist with respect to the 
VCAA notice requirements in this case was harmless error.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claim was in October 
1986.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

When the RO denied the veteran's claim in October 1986, the 
basis for denial was that the in-service back and leg 
problems were acute and transitory in nature.  The RO noted 
that no residuals were shown at service separation.  It was 
concluded that the evidence did not show chronic back and leg 
conditions during or following military service.  

Since the October 1986 denial, much additional evidence has 
been submitted that shows chronic back and leg disabilities.  
Consequently, additional information is present that formed a 
basis for the prior denial.  Given the additional information 
in conjunction with the veteran's hearing testimony, the 
claim is reopened.   


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a left leg disorder 
is reopened. 

New and material evidence having been presented, the claim 
for entitlement to service connection for a low back disorder 
is reopened.


REMAND

Unfortunately, a remand for further development is required 
in this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims.

The veteran has asserted that he has residuals of a low back 
and left leg injuries which he attributes to events during 
his period of active service.

A review of the veteran's service medical records reveals 
that in May 1977, he reported a three-day history of pain in 
the lower right side of the back.  In August 1977, he 
reported a one-week history of a pulled ligament of his left 
leg.  The impression was pulled ligament.  In December 1977, 
he reported low back pain, and an assessment of strained 
muscles of the lower back was provided.

Subsequent to service, a private medical record from the 
Maricopa County General Hospital dated in May 1986 shows that 
the veteran reported back pain and muscle spasms from an 
injury 10 years earlier.  He described the pain as massive 
and also reported left leg pain and spasms.

A private medical record from the Maricopa County General 
Hospital dated in July 1986 shows that the veteran reported 
back pain from a fall on a rock in a shoe store.  He 
described a previous back injury.

A VA outpatient treatment record dated in December 1989 shows 
that the veteran reported a history of a fall while in 
service in 1977.  He described that he was subsequently 
advised to undergo surgery for a bulging disc, but that he 
refused.  He was said to be in chronic pain.

A VA outpatient treatment record dated in April 1990 shows 
that the veteran reported pain in the left leg which he 
attributed to being arrested by the police.  The assessment 
was healing fracture of fibula.

VA outpatient treatment records dated in November 1990 show 
that the veteran reported a history of a back injury dating 
back to 1977.  The diagnosis was nerve compression.

A VA medical record dated in August 1995 shows that the 
veteran reported pain in the lower back which he attributed 
to helping a friend move a freezer.  The diagnostic 
impression was back strain.

A VA medical record dated in August 1996 shows that the 
veteran reported severe back pain since a December 1995 motor 
vehicle accident.  The assessment was back pain.

A VA outpatient treatment record dated in August 1997 shows 
that the veteran reported hurting his back in service in 1977 
when he hit his low back on the tail gate of a truck, falling 
out and landing on his buttock and back.  It was indicated 
that he had low back ache and left leg pain ever since.  It 
was also indicated that thereafter he would have episodic 
aggravating incidents, both in service and subsequent to 
service.  He described slipping and falling on the job in 
1991 and being in a motor vehicle accident in 1995.  He had 
exploratory surgery in 1996.  At the time of the evaluation, 
he was said to have constant lumbosacral pain and constant 
pain in the left leg with episodic numbness and tingling.

A private medical record dated in November 1997 from J. D. 
Sueno, M.D., shows that the veteran was diagnosed with low 
back pain with no signs of lumbosacral radiculopathy, in 
either acute or chronic stages, and no signs of 
polyneuropathy.  The onset of these symptoms were said to be 
a December 1995 motor vehicle accident.

A private medical record from W. J. Morris, M.D., dated in 
June 1998 shows that the veteran, in pertinent part, was 
diagnosed with (1) lumbosacral strain, due to the motor 
vehicle accident of December 14, 1995; (2) degenerative disc 
disease of the lumbar spine, pre-existing; (3) status post 
bilateral L4-5 decompressive laminotomy for pre-existing 
lateral recess stenosis, without improvement in pain 
complaints.  The examiner noted that it did not appear that 
even a lumbar strain occurred as a result of the December 
1995 motor vehicle accident, which he characterized as fairly 
minor.

During his October 2001 personal hearing before the 
undersigned Veterans Law Judge, the veteran reiterated that 
he injured his back in service when falling out of a truck 
and hitting the tail gate with his back.  He added that he 
injured his left leg when he was being stretched by a martial 
arts expert in service who was trying to alleviate his low 
back pain.  He described having low back and left leg pain 
ever since, which had been aggravated by various subsequent 
incidents over the years.

Review of the veteran's claims folder reveals that he has not 
undergone a VA examination of the low back or left leg.  A VA 
examiner has not provided an opinion as to the etiology of 
the any of the disabilities at issue  - whether these 
conditions are etiologically related to any incident of or 
clinical findings recorded during active duty, to include the 
reported three day history of pain in the lower right side of 
the back in May 1977, the reported a one week history of a 
pulled ligament of the left leg in August 1977, and the 
reported low back pain, and assessment of strained muscles of 
the lower back in December 1977.

The duty to assist sometimes includes providing a VA 
examination.  The Secretary shall treat an examination as 
being necessary to make a decision on a claim if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
Under these circumstances where the first two requirements 
under the statute have been met, it is the Board's judgment 
that the veteran should be afforded appropriate examinations 
that include opinions fully addressing all of the contended 
causal relationships.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this claim is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic examination for the purposes 
of determining the nature and etiology of 
any current low back disorder or left leg 
disorder that may be present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  All 
tests that are deemed necessary by the 
clinician should be conducted.  

The examiner is specifically asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any back or left leg disorder found is 
causally related to any incident of or 
finding recorded during service, to 
include the reported incidents of low 
back pain and left leg pain documented in 
the veteran's service medical records.  

The examiner is also asked to address and 
reconcile any opinions already of record 
and to provide a rationale for all 
opinions and conclusions reached.  

2.  Thereafter, readjudicate the 
veteran's claims with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any part of the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


